DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 20170207542) in view of Shoji (US 20040137971).
Regarding claim 1:
Tseng et al. disclose an electronic device (in Figs. 1A and 1B), comprising: a metal case (110); a first dielectric material (in 115); a second dielectric material (120), a dielectric constant of the second dielectric material (120) being greater than a dielectric constant of the first dielectric material (in 115); and a slot antenna (100) provided in the metal case (110) and generating a signal (via a signal source), the slot antenna (100) comprising: an electrical conductive member (150) configured to define a slot (115) which is closed at two ends thereof (See Figs.), wherein the slot (115) has a length (L1), the length (L1) and the first dielectric material (in 115) together determine that a high frequency band of the signal conforms to a high frequency band of a WIFI protocol (FB2), and the length (L1) and the first dielectric material (in 115) together determine that a low frequency band of the signal is greater than a low frequency band of the WIFI protocol (FB1; Para. 0008, Lines 1-4; Para. 0027, Lines 1-26).
Tseng et al. is silent on that the first dielectric material and the second dielectric material being provided in the slot.
Shoji discloses the first dielectric material (in 9a) and the second dielectric material (14) being provided in the slot (9) and wherein the second dielectric material (14) lowers the low frequency band of the signal to be within the low frequency band of the WIFI protocol (Para. 0057, Lines 6-8; Para. 0058, Lines 1-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first dielectric material and the second dielectric material in the slot as taught by Shogi into the device of Tseng et al. for the benefit of adjusting the antenna characteristics as required (Para. 0057, Lines 6-8) for operation at the targeted frequencies while achieving a miniaturized device (See Abstract; Para. 0017, Lines 8-10).
Regarding claim 2:
Tseng et al. is silent on that the second dielectric material is positioned in the slot at a provision position.
Shoji discloses the second dielectric material (14) is positioned in the slot (9) at a provision position (9b).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the second dielectric material in the slot as taught by Shogi into the device of Tseng et al. for the benefit of adjusting the antenna characteristics as required (Para. 0057, Lines 6-8) for operation at the targeted frequencies while achieving a miniaturized device (See Abstract; Para. 0017, Lines 8-10).
Regarding claim 3:
Tseng et al. is silent on that the second dielectric material is positioned in the slot at a provision position, wherein the slot has a first position and a second position therein, wherein the provision position is one of the first position, the second position and a position between the first position and the second position.
Shoji discloses the second dielectric material (14) is positioned in the slot (9) at a provision position (9b), wherein the slot (9) has a first position (defined by the area 9b) and a second position (defined by the area 9a) therein, wherein the provision position (9b) is one of the first position (defined by the area 9b), the second position (defined by the area 9a) and a position (the perpendicular portion) between the first position (defined by the area 9b) and the second position (defined by the area 9a).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the second dielectric material in the slot in positions as taught by Shogi into the device of Tseng et al. for the benefit of adjusting the antenna characteristics as required (Para. 0057, Lines 6-8) for operation at the targeted frequencies while achieving a miniaturized device (See Abstract; Para. 0017, Lines 8-10).
Regarding claim 4:
Tseng et al. disclose the first position and the second position are the same position.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the positions in the slot as same along the slot as taught by Shoji into the device of Tseng et al. for the benefit of making the slot antenna smaller, and expect reduction in size of the wireless communication apparatus (Para. 0057, Lines 4-6).
Regarding claim 5:
Tseng et al. disclose the first dielectric material (in 115) is air, the second dielectric material (120) is plastic, glass or ceramics (Para. 0020, Lines 6-8).
Regarding claim 6:
Tseng as modified is silent on that wherein the first dielectric material is plastic, glass or ceramics.
Accordingly, it would have been an obvious matter of design consideration to implement the first dielectric material as plastic, glass or ceramics for the benefit of adjusting the antenna characteristics as taught by Shoji, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 7:
Tseng et al. disclose a range of the high frequency band of the WIFI protocol (FB2) is 5.15-5.85 GHz, and a range of the low frequency band of the WIFI protocol (FB1) is 2.4-2.4835 GHz (Para. 0008, Lines 1-4).
Regarding claim 8:
Tseng et al. disclose the slot antenna (100) further comprises a feeding portion (130), the feeding portion (130) indirectly feeds to the slot (115).
Regarding claim 9:
Tseng as modified is silent on that the slot antenna further comprises a feeding portion, the feeding portion directly feeds to the slot.
Shoji discloses the slot antenna (in Figs. 11 and 12) further comprises a feeding portion (8), the feeding portion (8) directly feeds to the slot (9).

Regarding claim 10:
Tseng et al. disclose the dielectric constant of the first dielectric material (defined as air) is 1.0 F/m and the dielectric constant of the second dielectric material (defined as FR4, a glass-reinforced epoxy) is 3.0 F/m.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845